Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

VEHICLE BATTERY UNIT

Examiner: Adam Arciero	SN: 16/871,484	Art Unit: 1727          May 6, 2022 

DETAILED ACTION
Applicant’s response filed on May 11, 2020 has been received. Claims 1 and 4-11 are currently pending and have been fully considered. Claims 1, 4-7, 9 and 11 have been amended. Claims 2-3 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 5-10 for being indefinite are withdrawn because Applicant has amended the claims.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Nakamori on claims 1-2 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Nakamori and Matecki on claim 4 is withdrawn because Applicant has amended the independent claim.

Allowable Subject Matter
Claims 1 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Nakamori and Matecki, do not specifically disclose, teach, or fairly suggest the claimed vehicle battery unit, wherein the left-right reinforcement member comprises the claimed configuration wherein the lower surface portions extend from the pair of leg portions along the bottom portion of the case body; a bolt is fixed on a back of the second battery support portion and the front-rear reinforcement member is provided with a through-hole or a notch portion to avoid a bolt head (claim 1); or the claimed vehicle battery unit wherein the battery case has a plurality of battery cooling units along the front-back direction and the cooling units extend above the front-rear reinforcement member in a width direction of a vehicle; and wherein the front-rear reinforcement member has a misassembly prevention unit configured to prevent erroneous assembly of the battery cooling units (claim 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727